77DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Claim status
3.    Claims 7, 8, 10 and 12-24 are pending; claims 10, 12 and 15 are independent. Claims 1-6, 9 and 11 have been cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 7, 8, 10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 10, 12-17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), and further in view of Park (US 2005/0275923).
Regarding claims 10 and 12, Sun teaches an array substrate (fig. 1A, the electrochromic device 2) and a liquid crystal display (LCD) device (fig. 1A and Para 0020), comprising an array substrate (fig. 1A, the electrochromic device 2), comprising: 
a base substrate (fig. 1A, substrate 11); and
a first electrode (fig. 1A, the first transparent electrode 14), a light transmittance adjusting layer (fig. 1A, an electrochromic structure 21), and a second electrode (the second transparent electrode 22 ) sequentially provided on the base substrate (substrate 11),
wherein the light transmittance adjusting layer (fig. 1A, an electrochromic structure 21) is provided between the first electrode (fig. 1A, the first transparent electrode 14) and the second electrode (the second transparent electrode 22 );
wherein, when the first electrode is applied with a first driving voltage and the second electrode is applied with a second driving voltage, the first electrode and the second electrode are configured to form a driving electric field between the first electrode and the second electrode and running through the light transmittance adjusting layer (fig. 1A and Para 0026, wherein when the display panel 1 is in a non-display state, the driving circuit 3 can apply first voltage signals to the first transparent 
Sun does not expressly disclose the light transmittance adjusting layer comprises a base made of transparent insulating material, and a plurality of particles dispersed in the base, each of the plurality of particles includes a first part formed by an ion storage material and a second part formed by an electrochromic material, and the second part is configured to change color by exchanging ions with the first part according to a direction of the driving electric fields, so that light transmittance of the light transmittance adjusting layer is adjusted at least partially according to a change in the direction of the driving electric field.
However Branz disclosed in fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, wherein the electrochromic cell 30 includes a layer of electrochromic material, which can be transitioned between an opaque or colored state in which back-light BL is substantially blocked by the electrochromic material 28 and a bleached or transparent state in which back-light BL is transmitted through the electrochromic material 28 in response to changes in certain ion content. Upon application of a voltage to the electrochromic cell 30, a resulting electric current is conducted by ions, such as lithium ions (Li+) or hydrogen ions (H+) that are induced by the voltage to move between the ion storage material 24 and the electrochromic material 28. Voltage of one polarity across the electrochromic cell 30 causes such ions to move from the ion storage material 24 through the electrolyte material 26 to the electrochromic material 28, while voltage of the opposite polarity causes ion flow in the opposite direction from the electrochromic material 28 to the ion storage material 24.

Sun in view of Branz does not expressly disclose a base including silicon nitride.
However, Park disclosed in figs 5, 6 and Para 0042, wherein a passivation layer 50 is further interposed between an electrolyte 23 and a PCB 30 in addition to the structure shown in FIG. 4. Preferably, the passivation layer 30 is made from an oxide layer (for example, SiO2) or a nitride layer (for example, SiN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an array substrate and a liquid crystal display of Sun in view of Branz by including the technique of Park to include a base made of a silicon nitride to cover a lower electrode in order to get a predictable result.
Regarding claim 13, Sun teaches the LCD device according to claim 12, further comprising a drive circuit, wherein the drive circuit is configured to apply the first driving voltage to the first electrode and apply the second driving voltage to the second electrode in adjacent display frames, so as to cause directions of driving electric fields in the adjacent display frames to be opposite (fig. 1A and Paras 0023-0027). 
 	Regarding claim 14, Sun teaches the LCD device according to claim 13, wherein the first driving voltage, which is applied to the first electrode in the adjacent display frames, and the second driving voltage, which is applied to the second electrode 
Regarding claim 15, Sun teaches a method for driving an LCD device (Abstract), comprising: 
applying a first driving voltage to a first electrode of an array substrate of the LCD device and a second driving voltage to a second electrode of the array substrate of the LCD device in adjacent display frames, so as to cause directions of driving electric fields in the adjacent display frames to be opposite (Para 0026, wherein the display panel 1 turns into a display state, the driving circuit 3 may apply reverse voltage signals to the first transparent electrode and the second transparent electrode 22 to cause the electrochromic structure 21 to become transparent. The reverse voltage signals may be voltage signals reverse to the first voltage signals, respectively),
wherein the array substrate further comprises a base substrate (fig. 1A, substrate 11) and a light transmittance adjusting layer (fig. 1A, an electrochromic structure 21);
the first electrode (fig. 1A, the first transparent electrode 14), the light transmittance adjusting layer (fig. 1A, an electrochromic structure 21), and the second electrode (the second transparent electrode 22), are sequentially formed on the base substrate (fig. 1A, substrate 11),
wherein the light transmittance adjusting layer (fig. 1A, an electrochromic structure 21) is formed between the first electrode (fig. 1A, the first transparent electrode 14) and the second electrode (the second transparent electrode 22);

the driving electric fields are between the first electrode and the second electrode and run through the light transmittance adjusting layer (fig. 1A and Para 0026, wherein when the display panel 1 is in a non-display state, the driving circuit 3 can apply first voltage signals to the first transparent electrode (e.g., the shielding electrode 14 and the second transparent electrode 22, which causes the electrochromic structure 21 to change color); and
Sun does not expressly disclose the light transmittance adjusting layer comprises a base made of transparent insulating material, and a plurality of particles dispersed in the base, each of the plurality of particles includes a first part formed by an ion storage material and a second part formed by an electrochromic material, and the second part is configured to change color by exchanging ions with the first part according to directions of the driving electric fields, so that the light transmittance adjusting layer is adjusted at least partially according to a change in the directions of the driving electric fields.
However Branz disclosed in fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, wherein the electrochromic cell 30 includes a layer of electrochromic material, which can be transitioned between an opaque or colored state in which back-light BL is  Upon application of a voltage to the electrochromic cell 30, a resulting electric current is conducted by ions, such as lithium ions (Li+) or hydrogen ions (H+) that are induced by the voltage to move between the ion storage material 24 and the electrochromic material 28. Voltage of one polarity across the electrochromic cell 30 causes such ions to move from the ion storage material 24 through the electrolyte material 26 to the electrochromic material 28, while voltage of the opposite polarity causes ion flow in the opposite direction from the electrochromic material 28 to the ion storage material 24.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Sun by including the technique of Branz by transitioning between an opaque and colored states by moving ions between two materials in order to get a predictable result.
Sun in view of Branz does not expressly disclose a base including silicon nitride.
However, Park disclosed in figs 5, 6 and Para 0042, wherein a passivation layer 50 is further interposed between an electrolyte 23 and a PCB 30 in addition to the structure shown in FIG. 4. Preferably, the passivation layer 30 is made from an oxide layer (for example, SiO2) or a nitride layer (for example, SiN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Sun in view of Branz by including the technique of Park to include a base made of a silicon nitride to cover a lower electrode in order to get a predictable result.
Regarding claim 16, Sun teaches the method for driving the LCD device according to claim 15, wherein the first driving voltage and the second driving voltage are applied respectively to the first electrode and the second electrode in the adjacent display frames; and signs of first voltage differences between the first electrode and the second electrode in the adjacent display frames are opposite (fig. 1A and Paras 0023-0027).  
Regarding claim 17, Sun teaches the method for driving the LCD device according to claim 16, wherein absolute values of the first voltage differences between the first electrode and the second electrode in the adjacent display frames are equal (fig. 1A and Paras 0023-0027).
Regarding claim 22, Sun in view of Branz teaches the LCD device according to claim 12, wherein the first part comprises a first sub-part and a second sub-part, the first sub-part is configured to exchange anions with the electrochromic material in the second part, and the second sub-part is configured to exchange cations with the electrochromic material in the second part (fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, Branz).
Regarding claim 23, Sun in view of Branz teaches the LCD device according to claim 22, wherein the second sub-part is made from an electrolyte material (fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, Branz).
Regarding claim 24, Sun in view of Branz teaches the LCD device according to claim 22, wherein orientations of the first part and the second part of the plurality of particles relative to the first electrode and the second electrode are basically the same, and the change of the color of the second part corresponds to the change of the .

7.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), in view of Park (US 2005/0275923),and further in view of Li (US 2016/0011428).

Regarding claim 7, Sun in view of Branz and in view of Park teaches the array substrate according to claim 10, but, Sun in view of Branz and in view of Park does not expressly disclose wherein the first electrode and the second electrode are in a same transparent structural layer.
However, Li disclosed in figs 3a and Para 0022, wherein first transparent electrode 202 and a second transparent electrode 203 connected with each of the electrochromic strip bodies and both transparent electrodes in same side of first transparent electrode 202 and a second transparent electrode 203 connected with each of the electrochromic strip bodies.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the array substrate of Sun in view of Branz and in view of Park by including the technique of Li to relocate the transparent electrode with respect to electrochromic layer in order to get a predictable result.
	Regarding claim 8, Sun in view of Branz, in view of Park and in view of Li teaches the array substrate according to claim 7, wherein the first electrode comprises a plurality of first sub-electrodes, and the second electrode comprises a plurality of .
 
8.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), in view of Park (US 2005/0275923),and further in view of Xu (US 2014/0049740).
Regarding claim 18, Sun teaches the method for driving the LCD device according to claim 16, wherein the LCD device further comprises a liquid crystal light adjusting structure (fig. 1A, an electrochromic structure 21);  
the liquid crystal light adjusting structure comprises a liquid crystal layer (fig. 1A, element 1), a pixel electrode, and a common electrode (fig. 1A and Par 0023);  
Sun in view of Branz and in view of Park does not expressly disclose the pixel electrode and the common electrode are respectively applied with a pixel data voltage and a common voltage to form a liquid crystal driving electric field for controlling rotation of liquid crystal molecules in the liquid crystal layer; and the method further comprises: 
respectively applying the pixel data voltage and the common voltage to the pixel electrode and the common electrode in the adjacent display frames, so as to cause directions of liquid crystal driving electric fields in the adjacent display frames to be opposite, wherein causing of the directions of the liquid crystal driving electric fields in the adjacent display frames to be opposite comprises: causing signs of second voltage differences between the pixel electrode and the common electrode to be opposite; and 
However, Xu disclosed in figs 2, 3 and para 0019, wherein the pixel electrodes 50 of the first substrate 100 includes a plurality of the positive electrodes 51 and the negative electrodes 52 which are disposed alternately, after the pixel structure is energized, except that an electric field is generated between the pixel electrodes 50 and the common electrode 70, an electric field is also generated between the positive electrodes 51 and the negative electrodes 52 which are disposed alternately in the pixel electrodes 50, and in the electric field generated between the positive electrodes 51 and the negative electrodes 52, a horizontal direction component of the electric field has a larger proportion, increasing the proportion of the horizontal direction component of the electric field inside the liquid crystal layer 80, therefore, and thus, as compared with a ADS-mode liquid crystal display device in the prior art, when the positive electrodes 51 and the negative electrodes 52 and the common electrode 70 are energized, the rotation angle in the horizontal direction of liquid crystal molecules within the liquid crystal layer 80 of the liquid crystal display device according to an embodiment of the present invention is relatively larger, thereby increasing the light transmit of the liquid crystal layer 80.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Sun in view of Branz and in view of Park by including the technique of Xu to use the first electrode as a pixel electrode, and the second electrode as a common electrode order to get a predictable result.
Regarding claim 19, Sun teaches the method for driving the LCD device according to claim 15, wherein the LCD device further comprises a liquid crystal light adjusting structure; the liquid crystal light adjusting structure comprises a liquid crystal layer (fig. 1A and Para 0023), 
Sun in view of Branz, in view of Park and in view of Xu teaches the liquid crystal light adjusting structure comprises a pixel electrode and a common electrode;  the pixel electrode, and the common electrode are respectively applied with a pixel data voltage and a common voltage to form a liquid crystal driving electric field for controlling rotation of liquid crystal molecules in the liquid crystal layer; and the method further comprises: respectively applying the pixel data voltage and the common voltage to the pixel electrode and the common electrode in the adjacent display frames, so as to allow the directions of the liquid crystal driving electric fields in the adjacent display frames to be opposite (figs 2, 3 and para 0019, Xu). 
Regarding claim 20, Sun in view of Branz, in view of Park and in view of Xu teaches the method for driving the LCD device according to claim 19, wherein the pixel data voltage and the common voltage are respectively applied to the pixel electrode and the common electrode in the adjacent display frames, so as to cause absolute values of second voltage differences between the pixel electrode and the common electrode to be equal, and cause signs of the second voltage differences to be opposite (figs 2, 3 and para 0019, Xu). 
Regarding claim 21, Sun in view of Branz and in view of Park teaches the array substrate according to claim 10, but Sun in view of Branz and in view of Park does not expressly disclose wherein the first electrode is a pixel electrode, and the second 
However, Xu disclosed in figs 2, 3 and Para 0019, wherein the pixel electrodes 50 of the first substrate 100 includes a plurality of the positive electrodes 51 and the negative electrodes 52 which are disposed alternately, after the pixel structure is energized, except that an electric field is generated between the pixel electrodes 50 and the common electrode 70. In fig. 3 and Para 0023, the common electrode 70 inside each pixel structure is formed as a plurality of strip-shaped common electrodes, and a extending direction of the strip-shaped common electrodes is parallel to the extending direction of the pixel electrodes 50 in order to avoid generating a parasitic capacitance between the common electrode 70 and the positive electrodes 51 and negative electrodes 52 of the pixel electrodes 50 and to improve the display effect of the liquid crystal display device by increasing the light transmittance of the liquid crystal layer 80.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a device of Sun in view of Branz and in view of Park by including the technique of Xu to use the first electrode as a pixel electrode, and the second electrode as a common electrode order to get a predictable result.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

-	Satoh (US 2019/0049808), relates to a device using an electrochromic material and a smart window provided with the device using the electrochromic material. 
-	Kailasam (US 2014/0022621), relates to electrochromic devices and methods may employ the addition of a defect-mitigating insulating layer which prevents electronically conducting layers and/or electrochromically active layers from contacting layers of the opposite polarity and creating a short circuit in regions where defects form.
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        1/20/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625